Citation Nr: 1703316	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  94-19 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a disability manifested by impaired balance.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney




ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.  He served in the Republic of Vietnam and was awarded the Purple Heart, among other commendations.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in September 2006 and July 2007 of the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).

In September 2008, the Veteran canceled his request for a hearing before the Board.

In an April 2012 decision, the Board denied the Veteran's claims for service connection for a bilateral hearing loss disability, tinnitus, and a disability manifested by impaired balance, and determined that new and material evidence had not been received to reopen a claim of service connection for a back disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In an August 2013 Memorandum Decision, the Court vacated the Board's April 2012 decision and remanded the claims to the Board for compliance with instructions in the Memorandum Decision.

Thereafter, in May 2014 the Board reopened the claim of entitlement to service connection for a back disability and remanded the issues of entitlement to service connection for a back disability, bilateral hearing loss, tinnitus, and a disability manifested by impaired balance.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the May 2014 remand the Board instructed the AOJ to schedule the Veteran for VA examinations to determine the nature and etiology of the claimed disabilities on appeal.  The remand then instructed the AOJ to readjudicate the Veteran's claims, and if the claims were denied, to issue a supplemental statement of the case.  A review of the record shows that the requested examinations were conducted in August 2014.  However, the record also reflects that the claims on appeal have not been readjudicated.  No supplemental statement of the case was issued.  Therefore, the AOJ did not accomplish the objectives set forth in the May 2014 Board remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  The claims must therefore be remanded.  

Accordingly, the case is REMANDED for the following action:

After ensuring compliance with the Board's previous remand instructions, readjudicate the issues of entitlement to service connection for a back disability, bilateral hearing loss, tinnitus, and a disability manifested by impaired balance.  If any benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


